—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to provide the petitioner with emergency assistance, the respondent State commissioner appeals from so much of a judgment of the Supreme Court, Kings County, entered May 10, 1978, as granted said relief. Judgment affirmed insofar as appealed from, without costs or disbursements. No opinion. Hopkins, J. P., Martuscello and Latham, JJ., concur; Cohalan, J., dissents and votes to reverse the judgment insofar as appealed from, on the ground that the hearing examiner had before him the question of credibility and found against the petitioner.